Citation Nr: 1506921	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a right ear cholesteatoma and mastoidectomy, to include conductive hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to April 1966.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned in March 2011.  A transcript of the hearing has been associated with his VA claims file.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's tinnitus is related to his period of active duty service.

2.  The evidence of record is against a finding that the Veteran has residuals of a right ear cholesteatoma and mastoidectomy, to include conductive hearing loss, that are related to his period of active duty service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for residuals of a right ear cholesteatoma and mastoidectomy, to include conductive hearing loss, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board initially notes that it is granting the Veteran's service-connection claim for tinnitus in the decision below.  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's tinnitus claim, there is no prejudice to the Veteran in proceeding with a decision on the merits.

With respect to the Veteran's cholesteatoma residuals claim, the record reflects that VA provided the Veteran with the notice required under the VCAA in letters dated in July 2007 and August 2013.  

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service private treatment records, and his own lay statements and testimony.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence. 

Consistent with the Board's prior July 2013 remand instructions, the Veteran was scheduled for, and appeared at VA examinations in August 2013 to assess the nature and etiology of his cholesteatoma residuals.  The Board observes that the findings contained with the respective examination reports as they pertain to such residuals (i.e. conductive hearing loss) are adequate for adjudicatory purposes.  The examiners reviewed the record and provided responses to the Board's questions that were supported by clinical rationale.  The Board also recently requested and obtained a medical expert opinion from the Veterans Health Administration (VHA) in September 2014 to specifically analyze the potential presence of Eustachian tube dysfunction and to what extent, if any, such dysfunction contributed to the Veteran's development of a right ear cholesteatoma in the years following his separation from service in 1966.  It is clear from VHA expert's report that he was aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record, and supported by clinical rationale.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's cholesteatoma residuals have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In March 2011, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate his claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Finally, the Board notes that additional medical records and correspondence have been associated with the Veteran's file since the Agency of Original Jurisdiction (AOJ) last adjudicated the Veteran's cholesteatoma residuals claim in a September 2013 Supplemental Statement of the Case (SSOC); however, the Veteran has waived his right to have additionally submitted evidence considered by the AOJ in the first instance.  See the Veteran's October 2013 Request for Expedited Processing.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's cholesteatoma residuals claim has been consistent with said provisions.  Accordingly, the Board will address the issues on appeal below.

II. Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In this connection, the Veteran asserts that his cholesteatoma requiring right ear surgery in 1973 had its onset in, or is otherwise related to his period of active duty service-specifically, in-service noise exposure and exposure to the elements as a boatswain's mate.  Thus, it is his contention that any current residuals of this cholesteatoma or surgery, to include hearing loss and tinnitus, should be service-connected.  

The Veteran's DD-214 confirms his service as an aviation boatswain's mate, and the Board finds that the circumstances of such service would reasonably include regular exposure to loud noises from propeller planes, helicopters, and catapults on the flight deck, as he so testified at his March 2011 hearing before the Board.  See Board Hearing Tr. at 3-4.  

The Veteran has also competently and credibly reported exposure to excess moisture and wind while serving as a boatswain's mate on his naval vessel, as well as buzzing in his ears and right ear pain within a year or a year and a half of his separation from service in 1966.  He underwent surgery to remove a cholesteatoma of his right ear in 1973.  

The Veteran's current ear disabilities include both a sensorineural and conductive hearing loss disability, as well as tinnitus.  VA has already service-connected his sensorineural hearing loss disability, as related to his in-service acoustic trauma described above.  Significantly however, the Veteran's conductive hearing loss is not currently service-connected, and has been medically attributed to his post-service 1973 right ear mastoidectomy to remove his cholesteatoma.  See the April 12, 2011 letter from Dr. D.W.C.  Conflicting medical opinions exist of record addressing the etiology of the Veteran's tinnitus.

Turning first to tinnitus, audiologist J.A. indicated in an August 2013 report that because the Veteran experiences bilateral tinnitus, and not just tinnitus on the right side, it is not likely that the tinnitus is related to his cholesteatoma and/or 1973 ear surgery.  However, J.A. also noted that the Veteran's description of his tinnitus was not consistent with noise exposure.  As such, J.A. ultimately could not provide an opinion addressing the etiology of the Veteran's tinnitus without resort to speculation.  In direct contrast with J.A., Dr. C.A.W., a VA physician, specifically linked the Veteran's tinnitus to his middle ear disease and Eustachian tube dysfunction, right ear, status post modified radical mastoidectomy.  See the August 2013 report of Dr. C.A.W.  

To resolve this apparent conflict, the Board requested a medical opinion from a VHA expert in July 2014 that would address the etiology of the Veteran's tinnitus.  In a September 2014 response, Dr. J.R.W. determined that it was as likely as not that the Veteran's tinnitus had its onset during his period of active duty service, appropriately accepting as true that he was exposed to loud noises in service.  As noted above, VA has already determined that the Veteran's descriptions of in-service acoustic trauma were both competent and credible.  With the addition of Dr. J.R.W.'s favorable conclusions to the record in September 2014, the Board finds the evidence both for and against the Veteran's tinnitus claim to be, at the very least, in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Service connection for tinnitus is accordingly granted.

With respect to the Veteran's hearing loss disability, the medical evidence of record demonstrates that the conductive element of the Veteran's hearing loss disability is directly related to his post-service 1973 right ear mastoidectomy to remove his cholesteatoma.  See the April 12, 2011 letter from Dr. D.W.C.; see also the August 2013 opinion of audiologist J.A.  As suggested above, the Veteran contends that his cholesteatoma developed due to in-service exposure to noise and/or exposure to the elements during service as a boatswain's mate, and that any residual of the cholesteatoma and mastoidectomy, to include his conductive hearing loss, should be service connected.

The medical evidence of record does not support a finding that the Veteran's cholesteatoma developed due to in-service injuries to his ears.  Indeed, in an August 2013 report, J.A. specifically indicated that cholesteatomas are "not associated with noise exposure and as a consequence, [the Veteran's] development of the cholesteatoma is not due to military noise exposure."  J.A. also noted that there was no record of chronic ear problems during his service years, and that the Veteran denied chronic upper respiratory infections during his service years from exposure to weather, and did not report any ongoing middle ear infections while on board his ship.  The Veteran's reported history at this examination is consistent with what is noted in his service treatment records, which include a "normal" clinical evaluation of the Veteran's ears upon separation and no indication of any hearing loss or ear trouble of any kind.  In addition, his reported history with J.A. is also consistent with his sworn testimony before the undersigned, where he described first noticing problems with his ears, not during service, but a year to a year and a half after his separation from service.  See Board Hearing Tr. at 7, 10.  

Significantly, just as audiologist J.A. opined against a relationship between the development of the Veteran's cholesteatoma and his active duty service, an August 2013 VA examiner, Dr. C.A.W., similarly opined upon review of the Veteran's claims file and examination that the Veteran's middle ear disease had "nothing to do with his noise exposure or weather exposure while on active duty."  

The Board recognizes that the Veteran was treated for dizziness and cold sweats in bed at one point during his period of service.  See the Veteran's January 10, 1966 Consultation Sheet.  Significantly however, the Veteran's in-service physician attributed such symptoms to anxiety, and not to any problems with the Veteran's ears.  When asked to specifically comment on the Veteran's one-time in-service treatment for dizziness, J.A. pertinently noted in August 2013 that one report of dizziness to the medic would not have been enough for the onboard medical personnel to diagnose a cholesteatoma.  J.A. went on to indicate that "there are several causes of dizziness and without chronic complaints of Middle ear infection, pain or complaints of a chronic inability to equalize pressure in the ear along with complaints of dizziness, the Medic would not have enough symptoms to even suspect cholesteatoma."  In the same vein, Dr. C.A.W. highlighted the Veteran's in-service complaint of dizziness in his August 2013 VA examination report, but noted similarly that such was related to anxiety and not to inner ear disease.

The Board observes that in her August 2013 report, J.A. also discussed the effects of Eustachian tube malfunction on the inner ear.  See the August 2013 opinion of J.A., page 5.  In pertinent part, she indicated that the Veteran has a Eustachian tube malfunction, which is an "issue" that "can be a contributing factor in the development of cholesteatoma. "  Without explanation however, J.A. indicated that Eustachian tube malfunction is "not a service related issue."  J.A.'s observations about the presence of Eustachian tube malfunction, coupled with the Veteran's competent and credible statements of having experienced right ear pain one year to one and a half years after his separation from service prompted the Board to reach out to Dr. J.R.W. in July 2014 to discuss the likelihood of whether the Veteran's cholesteatoma was caused by tube dysfunction that had its onset in service.  Dr. J.R.W. responded in September 2014, confirming that cholesteatomas are in fact associated with poor Eustachian tube function, but specifying that his review of the record showed no indication that such poor dysfunction existed at any time during the Veteran's service.  As such, having considered the potential presence of Eustachian tube dysfunction, Dr. J.R.W. also opined against a relationship between the Veteran's cholesteatoma and the Veteran's service.

In light of the fact that (1) the medical evidence of record clearly links the Veteran's conductive hearing loss disability to his 1973 right ear cholesteatoma and mastoidectomy; (2) that all medical opinions of record weigh against a finding that a relationship exists between the development of the Veteran's cholesteatoma and his service, even when considering the Veteran's history of in-service noise exposure, exposure to moisture and the elements, dizziness complaints and the potential presence of Eustachian tube dysfunction; (3) that the Veteran has consistently reported to his physicians as well as to VA that he does not recall experiencing hearing loss or ear pain problems until a year, to a year and a half after his separation, (4) that conductive hearing loss cannot be presumed to have been incurred during service under the provisions of 38 C.F.R. § 3.309(a) even if it did have onset within a year of his separation from service; and (5) that the Veteran's service records include a "normal" clinical evaluation of the ears upon separation and no documented complaints of any hearing loss or ear related problems, the Board finds that although a current cholesteatoma removal residual exists, and although the Veteran did have in-service exposure to acoustic trauma as well as exposure to the elements, a link between his cholesteatoma residual and his military service is not established by the record.   

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim for conductive hearing loss, and against the conclusions of the examiners above, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  Although the Veteran has recently submitted several copies of private treatment records showing continued treatment for his ears, the records do not indicate any link between the Veteran's cholesteatoma and his period of service.   

Accordingly, because a relationship has not been established between the Veteran's cholesteatoma/mastoidectomy residuals-namely conductive hearing loss-and his period of service, the benefit sought on appeal is denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.").


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.

Service connection for residuals of a right ear cholesteatoma and mastoidectomy, to include conductive hearing loss, is denied.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


